Title: From Thomas Jefferson to William Drayton, 7 May 1789
From: Jefferson, Thomas
To: Drayton, William



Sir
Paris May 7. 1789.

It is time I should inform you what has been done in pursuance of the commission you honored me with relative to the olive trees. My former letters have informed you that I immediately lodged orders at Marseilles to have sent a good number of olive plants of the best species and a great quantity of olives. The olives were to be sowed to raise stocks (which always yeild a bad fruit of their own) the plants were to furnish cuttings to engraft on the stocks. This is the quickest possible method of introducing this plant generally and speedily. I also ordered a few other plants which might be of value in your climate. I have lately received a letter from Mr. Cathalan at Marseilles (whom I had charged with this commission) informing me that the unexampled severity of the winter has killed the greatest part of their olive plants, and left those not totally killed in a state so near approaching to it, that the gardener has insisted he should put off shipping them till another year, that they may in the mean time recover life enough to bear the voyage. He has sent some other plants of which I shall subjoin a note, and inclose you the bill of lading. No vessel to Charleston occuring they were sent to Baltimore to Robert Gilmer & co. with orders to forward them to you or to Messrs. Brailsford & Morris at Charleston. I hope they will arrive safe, and tho in the middle of summer, yet if well attended to they may succeed. Having asked permission to go to America for the summer and return here in the fall, I expect daily to receive that permission and shall sail within a fortnight after receiving it. But I shall leave strict instructions with Mr. Cathalan to avail himself of the first ship to Charleston in autumn or winter to execute our commission completely, and I will particularly attend to it on my return. I own to you that I have exceedingly at heart the introduction of this tree into Carolina and Georgia being convinced it is one of the most precious productions of nature and contributes the most to the happiness of mankind. I have the honor to be with sentiments of the most perfect esteem & respect, Sir your most obedient and most humble servt.,

Th: Jefferson





Plants sent by Mr. Cathalan.


44.
figuiers, de 3. especes. [the Marseilles fig is admitted to be the best in the world]



43.
pieds de vigne [I ordered the Muscat of which the dried raisins are made]


16.
prunieres. [I ordered the plumb called Brugnol for drying. I presume this is it]


12.
poirieres
}
some of these may prove agreeable additions to the species you possess.


12.
pecheres


10
pommiers


12
abricotiers


4.
Meuriers feuillie à la reine [the best kind for the silk worm.]


3.
pistachieres. Ordered merely for experiment.



